Citation Nr: 0830142	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-27 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an eye disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Entitlement to an increased evaluation for tinea 
versicolor, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.  

6.  Entitlement to a compensable evaluation for a calcific 
density in the right lung.

7.  Entitlement to an increased evaluation for right renal 
calculus, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased evaluation for left 
epididymitis, currently evaluated as 10 percent disabling.  

9.  Entitlement to an initial compensable evaluation for 
service-connected erectile dysfunction, as secondary to the 
service-connected left epididymitis with left vasectomy and 
epididymectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the disability rating for left 
epididymitis was increased from 0 percent to 10 percent in a 
July 2006 rating decision effective January 20, 2005 (the 
date of receipt of his claim for an increased rating). The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the veteran's appeal of the 
disability rating assigned for his service-connected left 
epididymitis remains open.

In September 2005, the veteran submitted a signed form 
indicating that he would like to be scheduled for a hearing 
before a Member of the Board at his local VA office.  On his 
August 2006 Substantive Appeal, the veteran indicated that he 
did not want a personal hearing.  The veteran has made no 
further mention of a hearing.  The Board has therefore 
interpreted the veteran's statements as reflecting that he no 
longer wishes for a hearing and, rather than delaying 
adjudication of his claims, considers the hearing request to 
be withdrawn.  

The issues of entitlement to increased ratings for calcific 
density of the right lung, right renal calculus, left 
epididymitis, and erectile dysfunction are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a November 1974 rating decision, the RO denied the 
veteran's claim for service connection for exophoria and 
hypophoria, claimed as an eye condition.

2.  When considered by itself or in connection with the 
evidence previously assembled, the evidence received since 
the November 1974 denial is cumulative, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for an eye disability.

3.  The record demonstrates that the veteran experiences 
recurrent bilateral tinnitus.

4.  The service-connected bilateral hearing loss is 
manifested by level II hearing in the right ear and level I 
hearing in the left ear.

5.  The veteran's tinea versicolor is not manifested by an 
active pathology.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the November 1996 
decision is not new and material; thus, the claim of 
entitlement to service connection for an eye disability is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2007).

2.  A disability rating in excess of 10 percent for the 
veteran's tinnitus must be denied as a matter of law.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007).  

3.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).

4.  The criteria for a rating in excess of 10 percent rating 
for tinea versicolor are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

At the outset of this discussion, the Board notes that 
resolution of the tinnitus claim is based on statutory 
interpretation rather than on consideration of the factual 
evidence.  Therefore, the statutory and regulatory provisions 
pertaining to the VCAA do not apply.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by a letter issued in February 2005.  In this 
letter, which was issued prior to the initial adjudication of 
this claim in June 2005, the veteran was advised of the 
evidence needed to substantiate his service connection and 
increased rating claims.  He was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  

In addition, the veteran was advised in the February 2005 
letter that his claim of service connection for an eye 
disability had been previously denied, and he was told the 
reasons for that denial.  He was informed of the need to 
submit new and material evidence to reopen this claim, and he 
was advised of the type of evidence that would be considered 
new and material.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

A March 2006 letter advised the veteran as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.  Thereafter, the veteran's 
claims were subsequently readjudicated by the RO in a June 
2006 Statement of the Case.  Thus, the Board finds any error 
with respect to the timeliness of this notice to be harmless.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board observes that service-connection for tinea 
versicolor, hearing loss disability, and migraine headaches 
was previously established effective from July 1974.  The 
veteran has contended that increased rating for these 
service-connected disabilities is warranted.  In the recent 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court held that, with respect to increased rating claims, 
38 U.S.C. § 5103(a) notice must meet the following four part 
test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

In this case, the notice letter discussed above satisfied 
elements (1), (2), and (4), but they did not advise the 
veteran of the particular diagnostic code under which his 
disabilities were rated.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Although the notice letter did not provide the specific 
diagnostic code applicable to his disabilities, the record 
reflects that the veteran was advised of the relevant rating 
criteria in a Statement of the Case (SOC) dated in June 2006.  
Even though the veteran's claims were not readjudicated 
following the issuance of the SOC, the record reflects that 
the veteran has otherwise had a meaningful opportunity to 
participate in the development of his claims.  Therefore, the 
Board concludes that the veteran is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the veteran's VA treatment records 
and arranged for him to undergo VA examinations in May 2005.  

The Board notes that, until a new and material evidence claim 
is reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. § 
3.159(c)(1).  As will be discussed in greater detail below, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's eye disability claim.  
Therefore, a medical opinion on this issue is not necessary.  

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to the veteran's claims.  38 
U.S.C.A. §§ 5103 and 5103A.

Claim to Reopen

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a November 1974 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for an eye condition, diagnosed as exophoria and hyperopia.  
The evidence of record at the time of the November 1996 
decision consisted of the veteran's service medical records 
and a September 1974 VA examination report documenting the 
veteran's problems with visual acuity, exophoria, and 
hyperopia.  The November 1974 rating decision notice letter 
states that the veteran's eye condition was considered a 
developmental condition, not a disability.  The veteran did 
not appeal this decision.  

Subsequent VA treatment records dated in April 2004 show that 
the veteran has mild bilateral cataracts.  

In attempting to reopen this claim, the veteran has stated 
that, while his eye disability may be a developmental 
condition and not a disability under the law, he believes 
that this condition was caused by the bright sun while he was 
serving in Thailand.  The veteran recalled having awoken 
sometime between November 1969 and November 1970 completely 
blind.  A friend took him to the hospital, where his eyes 
were examined and treated with medication.  Several hours 
later, his eye sight returned, but he still had to use the 
medication for several more days.

The veteran stated that the doctor explained that due to the 
high heat, bright sunlight, and working around very shiny 
aircraft, the veteran's corneas were slightly burned by 
ultraviolet rays from the sun.  The veteran further stated 
that he currently gets calcium deposits that need to be 
scraped off of his eyes.

The Board does not consider this to be new and material 
evidence that is sufficient to reopen the veteran's claim.  
While the veteran did not advance this theory prior to the 
November 1974 decision, he has presented no new medical 
evidence to support it.  He has quoted what he was apparently 
told by a doctor in service.  No such doctor's opinion 
appears in the evidence of record, and the Board cannot 
accept a layperson's testimony regarding what he was told by 
a physician as competent medical evidence; such an account of 
what a physician purportedly said is simply too attenuated 
and inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Furthermore, while the veteran may have submitted medical 
records demonstrating that he has been treated for calcium 
deposits and cataracts, this evidence is not material to 
demonstrating that the veteran's original exophoria and 
hyperopia or decreased visual acuity were caused by a in-
service injury to his eyes.

In short, the Board concludes that new and material evidence 
has not been received to reopen the previously denied claim 
of entitlement to service connection for an eye disability.  
Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Claims for Higher Disability Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The appellant's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the 'staging' of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

Tinnitus

The record shows that the veteran experiences constant 
bilateral tinnitus, which has been evaluated as 10 percent 
disabling under the criteria of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.

As an initial matter the Board notes that DC 6260 was revised 
effective in June 2003 to specifically provide that only a 
single 10 evaluation is to be assigned for tinnitus, whether 
the sound is perceived as being in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2007).

The veteran was granted service connection for tinnitus 
effective January 20, 2005.  Thus, the veteran has clearly 
been awarded the maximum disability rating available for 
bilateral tinnitus for the entire period contemplated by this 
appeal.

For this reason the Board finds entitlement to a disability 
rating in excess of 10 percent for bilateral tinnitus must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).

Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The appellant's service-connected bilateral hearing loss is 
currently rated as noncompensable under 38 C.F.R. § 4.85, DC 
6100.  He essentially contends that a higher rating is 
warranted.

Having reviewed the complete record, the Board finds the most 
probative evidence of record to be the report of a VA 
audiological evaluation conducted in May 2005.  At that time, 
the veteran had a pure tone threshold average of 43 in the 
right ear; and 40 in the left ear.  Speech recognition was 
found to be 90 percent in the right ear and 92 percent in the 
left.

The foregoing audiometric findings reflect level II auditory 
acuity in the right ear and level I auditory acuity in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric 
designations in combination correspond to a noncompensable 
(zero percent) rating.  See 38 C.F.R. 4.85, Table VII, DC 
6100.  Thus, the Board finds that the level of hearing that 
has been demonstrated on this evaluation is not consistent 
with a compensable schedular evaluation under the regulation.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the appellant's 
situation as the audiometric results of both of these 
evaluations did not show pure tone thresholds of loss of 55 
decibels or greater in the four relevant frequencies for both 
ears.  The provisions of 38 C.F.R. § 4.86(b) are also not 
applicable as neither ear is shown to manifest 30 decibels or 
less at 1000 Hz, and 70 decibels or more at 2000 Hz.

The Board is sympathetic to the appellant's assertion that 
the VA examiner told him that he should get a substantial 
increase in his overall disability percentage rating because 
of great hearing loss.  As discussed above, however, 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, supra.  These ratings are intended 
to reflect the average impairment in earning capacity and do 
not directly correlate to an estimated percentage of hearing 
loss.    

38 C.F.R. § 4.85(a) sets forth the parameters under which an 
examination for hearing impairment for VA purposes must be 
conducted.  The regulation requires that the examination be 
performed by a state-licensed audiologist, and it must 
include both a controlled speech test (Maryland CNC) and a 
pure tone audiometry test.  In this case, the regulatory 
requirements for an examination for hearing purposes were 
met, and mechanical application of the rating schedule to the 
results of those examinations show that the appellant's 
disability warrants no more than a 0 percent schedular 
rating.

Furthermore, there are no contrary medical findings of record 
suggesting that the appellant's hearing loss meets the pure 
tone thresholds necessary for a compensable evaluation under 
DC 6100.  Thus, benefit sought on appeal must be denied.

Tinea Versicolor

The veteran has also claimed entitlement to an increased 
rating for tinea versicolor.  This disability is currently 
assigned a noncompensable rating under 38 C.F.R. § 4.118, DC 
7806.  Under these criteria, a noncompensable rating for 
dermatitis or eczema is assigned when the disability affects 
less than five percent of the entire body or less than five 
percent of exposed areas affected, and; no more than topical 
therapy is required during a period of twelve months.  A 10 
percent rating is assigned where at least five percent but 
not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period. 

According to the May 2005 VA examination report, the veteran 
stated that he will have spots come and go, and they seem to 
be more prominent in summer.  They were essentially 
asymptomatic and more cosmetically disturbing in nature.  He 
used no current treatment, and he denied any systemic 
manifestations from this disability.  He denied any history 
of malignant neoplasms and had no history of urticaria.  On 
examination, the veteran's skin was pink and very warm and 
dry to the touch.  There was no evidence of any active tinea 
versicolor anywhere on his body.  

Having reviewed the record, Board concludes that the 
manifestations of the veteran's tinea versicolor more closely 
approximate the criteria for a noncompensable disability 
rating under DC 7806.  No tinea versicolor was found at the 
time of examination, and the veteran's remaining medical 
records do not otherwise reflect that he has been treated for 
tinea versicolor during the period on appeal.  The evidence 
of record also does not indicate that he has needed 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for this disability.  
Therefore, a compensable disability rating is not warranted. 

Migraine Headaches

The veteran has also claimed entitlement to a disability 
rating in excess of 10 percent for migraine headaches.  This 
disability has been evaluated under 38 C.F.R. § 4.124a, DC 
8100.  This diagnostic code provides that a veteran will be 
rated as 10 percent disabled with characteristic prostrating 
attacks averaging 1 in 2 months over the last several months.  
Characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrant a 30 
percent rating, and very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.

In evaluating the evidence of record the Board finds that the 
veteran's headache symptomatology more closely approximates 
the 10 percent rating that he is currently assigned under DC 
8100.  The May 2005 VA examination report noted that there 
was no mention of complaints or problems with headaches over 
the past two years in the primary care physician's notes.  
The examiner further noted that the veteran was on no 
preventive measures or treatments for his headaches.  The 
veteran complained of right temple headaches that occurred 
three to four times per year.  The veteran treated these by 
placing cold compresses on his head, taking some over-the-
counter migraine agent, and laying down for a couple of hours 
or as long as 24 hours before his headaches resolve.  He 
denied any increase in the frequency of his headaches.  

The frequency of the veteran's headaches and their 
debilitating nature lead the Board to conclude that a 10 
percent disability rating is in order.  There is no 
contradictory evidence of record to suggest that the veteran 
experiences such headaches approximately once per month.  
While the veteran's headaches may not strictly satisfy the 
frequency requirement of the 10 percent disability 
regulation, the Board has resolved the benefit of the doubt 
in favor of the veteran.  38 C.F.R. § 4.7.  The Board 
therefore concludes that a disability rating in excess of 10 
percent for the veteran's migraine headaches is not 
warranted.   


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for an eye disability is 
not reopened.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an increased evaluation for tinea versicolor, 
currently evaluated as 10 percent disabling is denied.  

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling is 
denied.  


REMAND

The veteran has also claimed entitlement to increased ratings 
for erectile dysfunction, left epididymitis, right renal 
calculus, and a calcific density of the right lung.  

The veteran contends that he should receive a 20 percent 
disability rating under DC 7522 for erectile dysfunction, as 
he contends that he suffers from deformity of the penis.  The 
May 2005 VA examination report does not address this 
question.

In a July 2006 rating decision, the rating for the veteran's 
left epididymitis was increased from noncompensable to 10 
percent under DC 7599-7525.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
'abrogate the pending appeal.'  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Board notes, however, that despite being 
rated under DC 7525, which calls for the veteran's disability 
to be rated as a urinary tract infection, the 10 percent 
disability rating was actually assigned for neuropathic pain 
of the left testicle.  While this particular symptom may more 
appropriately be rated as paralysis of the ilio-inguinal 
nerve under 38 C.F.R. § 4.124a, DC 8530, the extent of the 
symptoms that have arisen from the left epididymitis is not 
made clear by the evidence that is currently of record.

The veteran has also cited voiding dysfunction as a symptom 
of his right renal calculus that has not yet been evaluated.  
He is currently in receipt of a 10 percent rating under DC 
7508, but he believes he should receive a higher disability 
rating when his disability is rated as a voiding dysfunction.  

With respect to the calcific density of the right lung, the 
Board notes that the applicable rating criteria call for the 
residuals of the veteran's disability to be rated under 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis.  Neither the applicable rating decision nor the 
statement of the case applies any of these rating criteria 
when rating the veteran's claim.

In short, the Board finds that the May 2005 VA examination 
report does not adequately evaluate the veteran's erectile 
dysfunction or left epididymitis.  The Board also finds that 
evidence that has been added to the record with respect to 
the veteran's right renal calculus warrants a new 
examination.  The Board also finds that the claim involving 
the calcific density of the veteran's right lung needs to be 
remanded so that the proper rating criteria may be applied.

In addition, the veteran should be sent a letter that 
complies with the notification requirements for 
substantiating an increased rating claim under Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008). 

Accordingly, the case is REMANDED for the following action:

1. The AMC should provide notice as 
required by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). This notice should 
include the rating criteria for 
disabilities of the genitourinary system 
listed under 38 C.F.R. §§ 4.115, 115a, and 
115b, and the rating criteria for 
interstitial lung disease, restrictive 
lung disease, and chronic bronchitis under 
38 C.F.R. § 4.97.  

2.  The AMC should ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical care 
facilities that have treated him for the 
disabilities at issue.  He should be 
provided with release forms and asked that 
a copy be signed and returned for each 
health care provider.  When the veteran 
responds, the AMC should obtain records 
from each health care provider that he 
identifies.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the AMC 
should inform the veteran of the records 
that could not be obtained, including what 
efforts were made to obtain them.

3.  Regardless of whether or not the 
veteran responds, the AMC should request 
any additional treatment records that may 
be available from the VA Health Care 
System. 

4.  The veteran should be scheduled for a 
VA examination with a physician or 
physicians with the appropriate expertise 
to evaluate the severity of the veteran's 
service-connected erectile dysfunction, 
left epididymitis, and right renal 
calculus.  The claims folder must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report. All indicated tests should be 
accomplished and the findings reported in 
detail.

With respect to the erectile dysfunction, 
the examiner is asked to determine whether 
there is deformity of the penis.  

The examiner is asked to describe all 
other symptoms or disabilities of the 
genitourinary system and to opine as to 
whether each symptom or disability is a 
result of the left epididymitis or the 
right renal calculus.  

The examiner should note the extent to 
which the veteran experiences voiding 
dysfunction (including urine leakage, 
frequency, or obstructed voiding) or renal 
dysfunction.  

If the veteran suffers from voiding 
dysfunction that requires the use of 
absorbent materials, these determinations 
should be expressed in terms of rate at 
which the absorbent materials must be 
chanced on a per day basis. 

If the veteran suffers from renal 
dysfunction, examination determinations 
should be expressed in terms of the 
veteran's general health condition, 
including functionality of his kidney and 
other organ systems; whether the veteran 
suffers from hypertension, to include 
blood pressure readings; whether 
albuminuria is present in the veteran's 
urine; and whether the veteran suffers 
from edema. 

The examiner is asked to discuss the 
source of the veteran's testicular pain, 
to include discussion of any nerve 
involvement.  

The examination should include a complete 
rationale for the opinions expressed. 

5.  The veteran should be scheduled for an 
appropriate respiratory examination to 
ascertain the level of disability 
attributable to the service-connected 
calcific density of the veteran's right 
lung.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests should be performed to 
permit evaluation of the veteran's 
respiratory function under the applicable 
Diagnostic Codes. The examiner is asked to 
respond to the following: 

a) Please provide a clear report 
identifying the percentage of the 
predicted value recorded for the 
veteran's Forced Expiratory Volume in 
one second (FEV-1). 
 
b) Please provide a clear report 
identifying the ratio between the 
veteran's FEV-1 and Forced Vital 
Capacity (FEV-1/FVC). 
 
c) Please provide a clear report 
identifying the percentage of the 
predicted value recorded for the 
veteran's Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)). 
 
d) The examiner is asked to clearly 
report all respiratory symptoms and 
functional deficits shown upon 
examination. The examiner is then 
asked, to the extent reasonably 
possible, to offer an opinion as to 
which symptoms and what level of 
functional deficit are medically 
attributable to the service-connected 
calcific density of the right lung.

If any of the information requested in 
these instructions cannot be reasonably 
determined, the examiner should so state 
and discuss the reasons.

6.  Once the above-requested development 
has been completed, the claims must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


